      Case 8:19-cv-01240-WFJ-CPT Document 36 Filed 11/26/19 Page 1 of 1 PageID 167



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                    CLERK’S MINUTES

 CASE NO.: 8:19-cv-1240-T-02CPT                          DATE:      November 26, 2019

 HONORABLE WILLIAM F. JUNG

 BRYAN THOMAS, et al.                                    PLAINTIFF COUNSEL
                                                         Noah E. Storch
          Plaintiffs,

 v.

 CIRKUL, INC.                                            DEFENDANT COUNSEL
                                                         Christine R. Sensenig
          Defendant
 COURT REPORTER: Tracey Aurelio                          DEPUTY             Shameeka
                                                         CLERK:             Olden
                                                         COURTROOM:         15B
 TIME: 8:58 AM - 9:10 AM
 TOTAL: 12 minutes


PROCEEDINGS: TELEPHONIC MOTION HEARING re Defendant’s Motion to Stay or Limit
Discovery Temporarily Pending Ruling on Subject Matter Jurisdiction [33]

The Court hears argument from Ms. Sensenig and a response from Mr. Storch. Mr. Storch does
not find it necessary to file a written response to Defendant’s motion to stay.

The Court DENIED the motion for the reasons stated on the record.

Plaintiff will respond to the Amended Motion for Summary Judgment (Doc. 26). The Court will
make its ruling by 01/10/2020.
